Citation Nr: 1121575	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  10-00 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to June 1966.

These matters come before the Board of Veterans' Appeals (Board) from September 2008 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In those decisions, the RO denied entitlement to service connection for bilateral hearing loss disability and tinnitus. 


FINDINGS OF FACT

1.  A bilateral hearing loss disability did not manifest in service or for many years thereafter, and is unrelated to service.

2.  Tinnitus did not manifest in service or for many years thereafter, and is unrelated to service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by service and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In April 2008 and January 2009 pre-adjudication letters, the RO notified the Veteran of the evidence needed to substantiate the claims for service connection for bilateral hearing loss disability and tinnitus.  These letters also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the April 2008 and January 2009 letters complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claims, in the April 2008 and January 2009 letters.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs).  No post service private or VA treatment records were identified.  The Veteran was afforded two VA examinations, in July 2008 and January 2009.  For the reasons discussed below, these examinations, taken together, provide an adequate basis on which to decide the claims.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims for entitlement to service connection for bilateral hearing loss disability and tinnitus are thus ready to be considered on the merits.


Analysis

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, certain chronic disabilities, including sensorineural hearing loss, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran claims that he has bilateral hearing loss disability and tinnitus due to in-service acoustic trauma from his work on aircraft during service.  The Veteran's military occupation specialty of aircraft electrician repairman supports his contention of acoustic trauma, and the Board finds his testimony in this regard to be credible and consistent with the circumstances of his service.   Moreover, the July 2008 and January 2009 VA examination reports indicate that the Veteran has both bilateral hearing loss disability and tinnitus, and he has therefore met the current disability requirements.  However, the Veteran's service connection claims must be denied in this case because the preponderance of the evidence shows a lack of continuity of symptomatology and a lack of nexus between his current disabilities and in-service noise exposure.

The STRs reflect that the Veteran did not have a bilateral hearing loss disability during service.  The Board notes that all in-service audiometric testing was performed prior to October 1967, at which time ANSI units were used.  These scores have been converted to ISO units, (which appear in parentheses):

The June 1962 enlistment examination appears to indicate that whispered voice testing showed normal 15/15.  There are no audiometric readings under the audiometer chart, but a separate "automatic audiometer, in graph format, appears to indicate the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5(10)
-5(5)
-5(5)
0(10)
5(10)
LEFT
0(15)
-5(5)
-5(5)
5(15)
5(10)

The Board notes that, in Kelly v. Brown, 7 Vet. App. 471, 474 (1995), the Court held that it was unable to interpret the results of an audiogram in graph format only, because this would constitute a factual finding it is precluded from making.  The Court criticized the Board in that case for not discussing the speech recognition results in that report.  Id.  As the June 1962 automatic audiometer readings appear to the Board to represent the above scores, the Board will consider these results along with the other evidence of record.

On a September 1965 hearing conservation data form, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
5(15)
0(10)
5(15)
5(10)
LEFT
10(25)
10(20)
10(20)
10(20)
15(20)

Noise exposure was indicated as "Elect Shop," with the primary work area being "Hangar Shop."  Estimate of hearing was good.  In the history section, one of the categories was "tinnitus following noise exposure," and neither of the boxes, indicating the right and left ear, were checked.

On the May 1966 separation examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
0(10)
0(10)
10(20)
10(15)
LEFT
0(15)
0(10)
0(10)
10(20)
5(10)

On the separation examination, the ears were normal, and on the contemporaneous report of medical history, the Veteran indicated that he did not have and had never had ear trouble or hearing loss.  When provided an opportunity to comment on his health and complaints, he reported that his status was good.  See Box 17.

On the July 2008 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
35
55
55
LEFT
10
20
40
55
65

Maryland CNC speech recognition scores were 88 percent in each ear.

The examiner indicated that the Veteran stated he was aware of hearing loss in the early 1970s and that tinnitus was present for a long time, but he could not remember if it was present in service.  The Veteran noted his exposure to jet engine noise and that he wore ear protection at times.  The Veteran also noted his post service on an assembly line for Boeing and another aviation company for a total of four years, as well as work as a particle board operator for a forest product company for 38 years, all of which he wore ear protection.  The Veteran also noted hunting once per year without ear protection and target shooting with ear protection.  In the opinion section, the examiner noted that the claims file was available and he reviewed the STRs.  He noted the normal hearing at entry, and normal hearing on the September 1965 and separation audiological examinations.  The examiner wrote that the STRs did not support the Veteran's claim of service connected hearing loss, that the evidence indicated that the Veteran's hearing loss occurred after leaving service, and that the hearing loss was not caused by acoustic trauma in service.

On the January 2009 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
35
50
45
LEFT
10
15
40
55
65

Maryland CNC speech recognition scores were 94 percent in each ear.  The VA examiner indicated that he reviewed the claims file, that the STRs showed normal hearing on induction and separation, that the Veteran worked as an infantryman, and that he received significant exposure to noise from his post service work in the lumber industry, power tools from construction building at home, and plywood manufacturing for 38 years as a civilian.  The examiner also noted that the Veteran was a hunter.  The examiner also indicated that the Veteran reported occasional bilateral tinnitus, but did not indicate the date of onset or circumstance of onset.  The examiner diagnosed bilateral sensorineural hearing loss and tinnitus and concluded that neither was caused by or a result of noise exposure during service.  His rationale was that the Veteran had normal hearing at discharge from service and that his civilian occupations and recreational exposure to noise were the cause of his hearing loss.

In his written statements, the Veteran challenged aspects of each examination report.  He argued that the onset of both hearing loss and tinnitus was in service and that he experienced symptoms of these disabilities continuously since service.  He complained that the July 2008 VA examiner did not speak to him much or ask him any questions, and that each VA examiner failed to take into account the fact that the noise level was much higher from the in-service noise exposure than the post service noise exposure.

The Board finds that the July 2008 and January 2009 VA examinations, taken together, provide an adequate basis on which to decide the claim.  Each examiner reviewed the claims file, noted relevant in and post service noise exposure, and explained the reasons for their conclusions based on their interpretation of the data, including normal hearing at separation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  While an absence of a hearing loss disability is not in and of itself fatal to a claim for entitlement to service connection for bilateral hearing loss disability, see Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley, 5 Vet. App. at 159, here neither examiner based their conclusion solely on the fact that the Veteran did not have a hearing loss disability in service.  Rather, each of them reviewed the claims file and noted the post-service noise exposure and concluded that the evidence reflected that the post-service noise exposure was the cause of the hearing loss disability and tinnitus.

The Veteran is competent to indicate that his post service noise exposure was louder than the in-service noise exposure, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Veteran had the opportunity to describe his in and post service noise exposure to the VA examiners.  The July 2008 VA examiner specifically noted the Veteran's contention of in service noise exposure to jet engines with occasional wearing of ear protection.  The January 2009 VA examiner inaccurately described the Veteran's in-service MOS as infantryman.  This does not necessarily render his opinion inadequate, as an infantryman would also be exposed to noise in service.  However, to the extent that this error rendered the January 2009 VA examination inadequate, the specific and reasoned conclusion of the July 2008 VA examiner, who described the same type of noise exposure as did the Veteran, i.e., to jet engine noise, is entitled to greater probative weight than the Veteran's general lay assertions with regard to the etiology of his bilateral hearing loss disability and tinnitus.  The July 2008 VA examiner referred only to bilateral hearing loss in his conclusion, but had earlier referred to the Veteran's tinnitus as well, and the Board finds that his conclusion was meant to apply to each claimed disability.

The Board also finds that the evidence reflects a lack of onset of bilateral hearing loss disability and tinnitus in service, within the one year presumptive period, or for many years thereafter.  The audiometric readings showed that the Veteran's scores were essentially normal, and he did not have a hearing loss disability at any time during service as well as at separation.  The September 1965 hearing conservation data form had a specific section in which tinnitus was to be indicated if it existed and this was left blank.  The Veteran indicated on the separation medical report of history that he did not have and had never had ear trouble or hearing loss.  While the Veteran correctly points out that there was no specific question about tinnitus on the separation report of medical history, the Board finds that the lack of indication of tinnitus on the September 1965 form and the indication of no ear trouble, along with the Veteran's statements to the VA examiners indicating a lack of precise knowledge as to date of onset of hearing loss and tinnitus, are of greater probative weight than the Veteran's statements made in connection with his claim for compensation benefits.  See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  Furthermore, in Box 17 of the separation report, he was provided an opportunity to write about his health complaints.  He did not report the existence of tinnitus when provided the opportunity.  Consequently, the Board concludes that the Veteran's statements indicating definitive onset of hearing loss and tinnitus in service and continuity of symptomatology are not credible.

As the preponderance of the evidence indicates that bilateral hearing loss disability and tinnitus did not manifest in service or for many years thereafter, and these disabilities are not otherwise related to service, the claims for entitlement to service connection for these disabilities must be denied.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims for service connection for bilateral hearing loss disability and tinnitus must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Fagan v. Shinseki, 573 F. 3d 1282, 1289 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


